DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a battery pack, comprising: a first battery module and a second battery module, the first battery module including: a charging socket configured to charge the first battery module, the charging socket being conformed to a standard configuration; first terminals electrically coupled to the second battery module; and a cooling interface connected to a conduit in the first battery module to cool the first battery module: and a high voltage (HV) module interconnect system electrically connecting the first and second battery modules, the HV module interconnect system including one or more switches that are configured to electrically isolate the first battery module from the second battery module that is adjacent to the first battery module.
Regarding claims 2- 3, 5- 7, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 8, 
Regarding claims 9 – 12, the claims are dependent upon claim 8 and are therefore allowable.
Regarding claim 13, a method of changing replacing a battery module in a vehicle, comprising: electrically isolating the battery module from a high voltage (HV) module interconnection system that connects the battery module in a battery pack and one or more other modules in the battery pack in the vehicle, the battery module including a charging socket configured to charge the battery module, the charging socket being conformed to a standard configuration, the one or more other modules in the battery pack being adjacent to the battery module; removing the battery module from a compartment  of the vehicle, the battery pack being positioned in the compartment; and installing another battery module into the compartment.
Regarding claims 14-19, the claims are dependent upon claim 8 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 12/01/2021 with respect to claims 1-3,5-19 have been fully considered and are persuasive.  The rejection of claim 1-3,5-19 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859